DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 11-17 and 21-26 have been examined.
Claims 21-26 have been added.
Claims 8-10 and 18-20 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-7, 11-17 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance: The 08/16/2021 claim amendments have rendered moot the Claim Objections and the rejections under 35 U.S.C. 112(b).
Regarding the rejections under 35 U.S.C. 101, the Examiner has determined that the amended claims are no longer directed to an abstract idea. While the independent claims include various steps that may be performed mentally, the amendments directed to the capturing of engine component parameters using sensors and using these parameters to train a model by “tuning” the “plurality of physics-based component mapping forms” and applying this model to identify a component for “maintenance action” by comparison of observed and captured parameters during a mission are directed to steps that would not be considered to be practical to perform in the human mind. The sensor data related to engine components and the training of a model as applying artificial intelligence and machine learning techniques to train”, these limitations alone do little to overcome the 101 rejections, as no specific “artificial intelligence and machine learning techniques” are disclosed, however, these limitations taken together with the claim as a whole further limit the claimed invention to steps performed by a specialized computer system, rather than mental steps.

Regarding the rejections under 35 U.S.C. 112(a), the Examiner first notes for the record that regarding the Applicant’s argument of
“Moreover, the specification at paragraphs 0019 and 0044 provide examples of engine component parameters, and provide examples of environmental parameters at paragraph 0038 and 0044. 
Contrary, to the statements in the office action, a person having ordinary skill in the art would not be left to guess how to create a generic physics-based model and engine- specific model for each or any of the possible components listed in the disclosure, and would not be left to guess what data would be observed as the "component parameters" used in the claimed steps, such as the prediction step”,
the arguments are not persuasive.
The “examples” indicated by the Applicant are simply lists of parameters without any description of any specific relationship between each of multiple parameters and specific engine components. Furthermore, there is no disclosure of any algorithm that performs the steps of the independent claims using specific parameters associated with would in fact be left to guess how any type of claimed “model” would be generated for any of the disclosed components such as “ducts” or a “nozzle”, and would be left to guess exactly what data or “parameters” are observed for each specific component, as already explained above.
However, the Examiner has determined that a person having ordinary skill in the art could perform such a “guess” or deduction with little difficulty in view of the disclosure, and would recognize that the claimed invention is not directed to any specific engine component and a specific associated parameter, but is directed to a “model” that may be used for any known and conventional engine component, such as by observing a parameter such as temperature of any desired engine component and using the temperature to train the model as claimed. Therefore, the amended claims have rendered moot the rejections under 35 U.S.C. 112(a).

Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Wang et al. (2019/0032508), Adibhatla (2010/0023238) and Goldfarb et al. (2018/0137219).
Wang et al. teaches numerous claimed limitations, such as a model of an engine component of gas turbine blades, and updating model parameters to correct the model such that predicted blade status can match a current status, where sensors are used to obtain a blade status. Adibhatla teaches an engine model that is “a physics-based aerothermodynamics model” (Adibhatla; see P[0024]), where the engine model is a “Component Level Model (CLM) because each component, for example, inlet 12, Goldfarb et al. teaches the use of models such as a physics model (Goldfarb et al.; see P[0052]), and teaches the use of a digital twin of a physical system, such as an aircraft engine, comprising a model of components of the system (Goldfarb et al.; see P[0040]-P[0042]), where predicted or expected sensor values are produced by a Unified Physics Model (UPM) driven by environmental data (Goldfarb et al.; see P[0061]), and where sensor values from one or more sensors are analyzed (Goldfarb et al.; see P[0051]), and where differences between actual sensor values and the predictions may be determined, and where a report may be issued if the differences fall outside tolerance envelopes and inspection or repair may be recommended (Goldfarb et al.; see P[0061] and FIG. 3, and P[0058]-P[0060], also see P[0070] regarding that a digital twin may include multiple components).
However, the prior art taken either alone or in combination with other prior art fails to teach or render obvious all limitations of the amended claims, particularly the limitations of “identifying a plurality of different types of engine components in an engine in an aircraft and a component layout for the engine;
retrieving a plurality of physics-based component mapping forms from a library of physics-based components that correspond to the identified engine components;
forming a generic engine model based on the identified component layout and the retrieved plurality of physics-based component mapping forms for the plurality of different types of engine components”.
While Wang et al. teaches a model of engine components such as blades, Wang et al. does not teach identifying multiple types of engine components and a component layout as part of a model as claimed, and while Adibhatla teaches a physics-based model and a “Component Level Model (CLM)” comprising multiple types of engine components, Adibhatla is not directed to the same training of a model as claimed, therefore, the Examiner has determined that modification of Wang et al. to teach the amended limitations directed to the “component layout and the retrieved plurality of physics-based component mapping forms” as part of a generic model would not be achieved by modifying with Adibhatla, and that both Wang et al. and Adibhatla must be modified to teach the claimed limitation, and the Examiner has found no motivation in the prior art to render obvious such modifications. Goldfarb et al. is also not directed to the same training of a model and is then deficient in a similar manner to Adibhatla. Therefore, because the Examiner could not find a motivation in the prior art to modify the prior art references to teach or render obvious all claimed limitations, the claims are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.